DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The response filed on February 24, 2021 to the restriction requirement of December 24, 2020 has been received.  Applicant has elected the species of biomarkers CD24 and CD44 for examination.  Because Applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).  Claims 1, 3-7, 9, 10, 12-20, 22 are pending. Claim 11 is missing. Claims 6 and 7 are withdrawn as being drawn to non-elected species. Claims 1, 3-5, 9, 10, 12-20 and 22 are currently under prosecution as drawn to elected species CD24 and CD44.

Claim Objections
2.	Claim 11 is missing. Please correct and renumber claims.


3.	Claim 22 is objected to because of the following informalities:  Claim 22 recites a typo “ration” in step (d) that should be corrected to “ratio”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 9, 10, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 is dependent upon canceled claim 8, and claims 10 and 12-14 ultimately depend from claims 9 and 8.  There is insufficient antecedent basis for the limitations in the claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1, 3-5, 9, 10, 12-20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature/ a natural phenomenon) without significantly more. The claim(s) recite(s) quantifying biomarkers, including CD24 and CD44, by fluorescence imaging microscopy, and correlating a ratio of the biomarkers to a risk of a condition. Thus, the claims are directed to the judicial exception of measuring naturally occurring levels of biomarkers, such as CD24 and , 2012, 4:124-129) all demonstrate quantifying CD44/CD24 levels in breast cancer cells by fluorescence imaging microscopy. Routine data gathering in order to observe a natural phenomenon/ natural principle does not add a meaningful limitation to the method as it would be routinely used by those of ordinary skill in the art in order to observe the natural phenomenon/ natural principle, and it fails to narrow the scope of the claims such that others are not foreclosed from using the law of nature/natural phenomenon. 
To obviate the rejection, there must be at least one additional element or physical step that applies, relies on, or uses the natural principle so that the claim amounts to significantly more than the judicial exception itself. The claimed method currently fails to provide a practical application of the judicial exception and fails to add any elements that amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 9, 10, 12-16, 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2013/0059903, Raman et al, published 2013; in view of Perrone et al (PLoS ONE, 2012, 7:e43110, internet pages 1-9).
	Raman et al teach a method of evaluating a condition of a subject by protein immunoassay comprising:
(a) obtaining a breast tumor biopsy sample from a subject diagnosed with DCIS;

(b) quantitating in the breast tumor sample a CD24 biomarker negatively correlated with DICS and metastasis;
(c) determining that increasing CD44 levels and decreasing CD24 levels, or an increasing population of CD44+/CD24-/low cells in the breast tumor sample compared to levels in normal reference controls is indicative of increased risk of metastasis or high metastatic potential ([8-10]; Figure 1A; [112-117]; [132-135]; [154-158]; [303]; [308]; claims 1, 3, 7, 8, and 25). Raman et al suggest CD24 and CD44 can be detected by fluorescence sandwich immunoassay and use fluorescent dyes ([54]; [117]). Raman et al exemplify detecting and quantifying CD24 and CD44 expression on breast cancer cell lines using flow cytometry with anti-CD44-FITC and anti-CD24-PE fluorescently labeled antibodies ([169]; [303]).
	Raman et al do not exemplify measuring the CD44 and CD24 levels in a subject sample by imaging microscopy using the fluorescent labels.
	Perrone et al teach and demonstrate immunofluorescence analysis of breast tumor biopsy samples, including ductal types (Table 5), by contacting the samples with primary antibodies against CD44 and CD24, followed by contacting the samples with Alexa fluor 488-conjugated anti-mouse or anti-rabbit IgG and Alexa flour 555-conjugated anti-mouse or anti-rabbit IgG secondary antibodies, and applying confocal fluorescence microscopy to image the double-labeled biopsy samples and quantify CD24 and CD44 signals (Materials and Methods; Figure 2). Perrone et al determined that increasing percentages of CD44+/CD24- cells in a sample were strongly correlated 
likely allow for the stratification of breast cancer patients into two groups with substantially different relapse rates on the basis of CD44+/CD24- cell percentage. Together, our observations on human breast cancer clinical samples confirm the relevance of previous in vitro/in vivo studies and underline the utility of a careful
evaluation of the CD44+/CD24- population in naive primary human tumours.”
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to conduct fluorescence imaging microscopy to quantify CD44 and CD24 expression in the method of Raman et al. One would have been motivated to because: (1) Raman et al explicitly suggest CD24 and CD44 protein levels can be measured by known means such as fluorescence sandwich immunoassay in their method for assessing risk of metastasis, and (2) Perrone et al suggest utilizing fluorescence imaging microscopy to quantify CD44 and CD24 expression in clinical biopsies to assess risk of metastasis and relapse. One of ordinary skill in the art would have a reasonable expectation of success utilizing fluorescence imaging microscopy to quantify CD44 and CD24 expression in the method of Raman et al given both Raman et al and Perrone et al demonstrate that increasing CD44 and decreasing CD24 expression in cells and increasing percentages of these cells in a breast tumor biopsy .


7.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2013/0059903, Raman et al, published 2013; and Perrone et al, 2012, PLoS ONE, 2012, 7:e43110, internet pages 1-9) as applied to claims 1, 3, 9, 10, 12-16, 18-20 and 22 above, and further in view of breastcancer.org published November 17, 2015 (https://www.breastcancer.org/research-news/mammograms-find-dcis-better-as-women-age).
Raman et al and Perrone et al (the combined references) teach a method of fluorescently quantifying CD44/CD24 levels in DCIS patients to determine risk of metastasis or relapse, as set forth above. 
The combined references do not teach the DCIS patients were diagnosed by mammography.
Breastcancer.org teaches mammography is established and successful for detecting and diagnosing DCIS.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed for the DCIS patients in the method of the combined references to be diagnosed by mammography. One would have been motivated to, and have a reasonable expectation of success to, because mammography is the known successful standard method for diagnosing and detecting DCIS, as taught by breastcancer.org.
s 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2013/0059903, Raman et al, published 2013; and Perrone et al, 2012, PLoS ONE, 2012, 7:e43110, internet pages 1-9) as applied to claims 1, 3, 9, 10, 12-16, 18-20 and 22 above, and further in view of Currie et al (Human Pathology, 2013, 44:402-411).
Raman et al and Perrone et al (the combined references) teach a method of fluorescently quantifying CD44/CD24 levels in DCIS patients to determine risk of metastasis or relapse, as set forth above. 
The combined references do not teach correlating CD44/CD24 levels in DCIS patients to invasive ductal carcinoma (IDC).
Currie et al teach performing dual staining of CD44 and CD24 with labeled antibodies and quantifying levels of the biomarkers in DCIS breast tumor biopsies (section 2.2-2.3 and 3.3; Figure 1). Currie et al correlated levels of CD44+/CD24-/low with risk of invasive cancer (Table 4; p. 409, col. 2 to p. 410, col. 1). Currie et al teach the presence of CD44+/CD24-/low markers in DCIS is associated with invasive cancer (p. 410, col. 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was to correlate CD44/CD24 levels to IDC in the method of the combined references. One would have been motivated to, and have a reasonable expectation of success to, because all of the cited references recognize that CD44/CD24 levels are associated with metastasis or invasiveness in DCIS, and Currie et al confirm CD44+/CD24-/low cell markers in DCIS are associated with invasive cancer.

9.	Conclusion: No claim is allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Laura B Goddard/Primary Examiner, Art Unit 1642